Title: To James Madison from David Gelston, 4 December 1807
From: Gelston, David
To: Madison, James



Private
Dear Sir,
New York Dec: 4th. 1807

The enclosed I this day received under cover from Mr. Lee.  The invoice I will forward after entry, the bill of lading says--
JM.  Two Hogsheads wine in double casks
one tierce & one keg vinegar
seven cases containing fruits in brandy, olives, capers & liqueurs
All which I shall forward to you by first vessel.  I am very truly and, sincerely yours,

David Gelston

